Name: Commission Implementing Regulation (EU) 2018/1494 of 8 October 2018 amending for the 291st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  politics and public safety;  international trade;  European construction
 Date Published: nan

 8.10.2018 EN Official Journal of the European Union LI 252/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1494 of 8 October 2018 amending for the 291st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 4 October 2018, the Sanctions Committee of the United Nations Security Council decided to add one entry to the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 2018. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 the following entry is added under the heading Legal persons, groups and entities: Jama'a Nusrat ul-Islam wa al-Muslimin (JNIM). Date of designation referred to in Article 7d(2)(i): 4.10.2018.